 



Exhibit 10.28
(CONOCOPHILLIPS LOGO) [h53977h5397700.gif]
STOCK OPTION PROGRAM
FEBRUARY 14, 2008
KEY EMPLOYEE AWARD
TERMS AND CONDITIONS
This Key Employee Award Terms and Conditions describes terms and conditions of
Stock Option (or Stock Appreciation Rights) Awards, as part of the
ConocoPhillips Stock Option Program (Program), granted under the 2004 Omnibus
Stock and Performance Incentive Plan of ConocoPhillips (referred to as the Plan)
by ConocoPhillips (Company) to certain eligible Employees (Employees). These
Terms and Conditions, together with the Annual Award Summary given to each
Employee receiving an Award, form the Award Agreement (the Agreement) relating
to the Awards described. The Agreement covers both Stock Options and Stock
Appreciation Rights, and the term Employee covers recipients of Awards made
either in Stock Options or Stock Appreciation Rights.

1.   Type and Size of Grant. Subject to the Plan and this Agreement, the Company
grants to certain eligible Employees a Nonqualified Stock Option to purchase all
or any part of an aggregate number of shares of Common Stock of the Company. In
certain countries, grants will be in the form of Stock Appreciation Rights
(SARs). Individual awards will be as set forth in the Annual Award Summary given
to each Employee to whom an Award is granted. The Annual Award Summary for each
Employee is made a part of this Agreement with regard to such Employee.

2.   Grant Date, Price, and Plan. The grant date is February 14, 2008 and the
Grant Price is $79.38. Awards are made under the 2004 Omnibus Stock and
Performance Incentive Plan.

3.   Term of Awards, Exercise Installments, and Last Date to Exercise. Except as
otherwise noted in this Agreement, the following summary table describes term of
awards, exercise installments, and last date to exercise, subject to the more
detailed provisions set forth below:

- 1 -



--------------------------------------------------------------------------------



 



     Summary Table

          Summary of Exercise Rules Status   Condition   Last Date to Exercise
Active Employee
      10 years from grant date
 
       
Retirement (age 55 and 5 years of service)
  Prior to 6 months from grant date   Canceled upon Termination     6 months
from grant date & after   10 years from grant date  
Layoff
  Prior to 6 months from grant date   Canceled upon Termination     6 months to
1 year from grant date   10 years from grant date (award is prorated)     1 year
from grant date & after   10 years from grant date  
Disability
  Any date after grant date   10 years from grant date
 
       
Death
  Any date after grant date   10 years from grant date
 
       
Divestitures, outsourcing, and moves to joint ventures
  Any date after grant date   Canceled upon Termination, unless approval
otherwise
 
       
All other Terminations
      Canceled upon Termination

(a)   Exercise Installments and Expiration. Stock Options/SAR’s granted under
this Agreement will become exercisable to the extent that one third of the
number of shares of Stock subject to the Stock Option/SAR (rounded down to
nearest whole share) shall be exercisable on the first anniversary date of the
Stock Option/SAR grant. On the second anniversary date of the Stock Option/SAR
grant, an additional one third of the number of shares of Stock (rounded down to
nearest whole share) shall become exercisable. On the third anniversary date of
the Stock Option/SAR grant, the remaining shares shall become exercisable. To
the extent that an installment is not exercised when it becomes first
exercisable, it will remain exercisable at any time thereafter until the Award
shall be canceled, expire, or be surrendered. A Stock Option or SAR expires on
the tenth anniversary of the date on which it was granted.

(b)   Last Date to Exercise (Terminations).

  (i)   General Rule for Termination. If, prior to the exercise of Stock
Options/SAR grants, the Optionee’s employment with a Participating Company shall
be terminated for any reason except death, Disability, Retirement, or Layoff,
such Award shall be canceled and all rights thereunder shall cease; provided
that the Authorized Party may, in its or his sole discretion, determine that all
or any portion of any other Award shall not be canceled due to Termination of
Employment.

- 2 -



--------------------------------------------------------------------------------



 



  (ii)   Layoff Within Six Months. If, prior to a date six months from the date
an Award is granted, the Optionee’s employment with a Participating Company
shall be terminated by reason of Layoff, such Award shall be canceled and all
rights thereunder shall cease.     (iii)   Layoff After Six Months but Within
One Year. If, on or after a date six months from the date an Award is granted
but prior to a date one year from the date an Award is granted, the Optionee’s
employment with a Participating Company shall be terminated by reason of Layoff,
the Optionee shall retain a prorated number of the Award shares granted. The
number of Award shares retained will be computed by multiplying the original
number of Award shares granted by a fraction, the numerator of which is the
number of full months of employment from the first day of the month in which the
Award was granted until the date the employee is terminated and the denominator
of which is 12. Such calculation shall be rounded down to the nearest whole
share.     (iv)   Layoff After One Year. If, on or after a date one year from
the date an Award is granted, the Optionee’s employment with a Participating
Company shall be terminated by reason of Layoff, the Optionee shall retain all
rights provided by the Award at the time of such Termination of Employment.    
(v)   Retirement After Six Months. If, on or after a date six months from the
Grant Date of an Award, the Optionee’s employment with a Participating Company
shall be terminated by reason of Retirement, the Optionee shall retain all
rights provided by the Award at the time of such Termination of Employment.    
(vi)   Disability. If, after the date the Award is granted, an Optionee shall
terminate employment following Disability of the Optionee, the Optionee shall
retain all rights provided by the Award at the time of such Termination of
Employment.     (vii)   Death. If, after the date an Award is granted, an
Optionee shall die while in the employ of a Participating Company, or after
Termination of Employment by reason of Retirement, Disability, or Layoff (and
prior to the cancellation of the Award), the executor or administrator of the
estate of the Optionee or the person or persons to whom the Award shall have
been validly transferred by the executor or the administrator pursuant to will
or the laws of descent and distribution shall have the right to exercise the
Award to the same extent the Optionee could have, had the Optionee not died. No
transfer of an Award by the Optionee by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and a copy of the will and such
other evidence as the Company may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions of such Award.     (viii)   Transfers and Leaves. Transfer of
employment between Participating Companies shall not constitute Termination of
Employment for the purpose of any Award granted under the Program. Whether any
leave of absence shall constitute Termination of Employment for the purposes of
any Award granted under the Program shall be determined in each case in
accordance with applicable law and by application of the policies and procedures
adopted by the Company in relation to such leave of absence.     (ix)  
Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, an Optionee ceases to be employed by a Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity

- 3 -



--------------------------------------------------------------------------------



 



      interest of such Participating Company (removing it from the controlled
group of companies of which the Company is a part), (c) the sale of all or
substantially all of the assets of such Participating Company to another
employer outside of the controlled group of corporations (whether the Optionee
is offered employment or accepts employment with the other employer), (d) the
Termination of the Optionee by Participating Company followed by employment
within a reasonable time with a company or other entity in which the Company
owns, directly or indirectly, at least a 50% interest, prior to exercise of an
Award, or (e) any other sale of assets determined by the Authorized Party to be
considered a divestiture under this program, the Authorized Party may, in its or
his sole discretion, determine that all or a portion of any such Award shall not
be canceled.

(c)   Detrimental Activities and Suspension of Exercises.

  (i)   If the Authorized Party determines that, subsequent to the grant of any
Award, the Employee has engaged or is engaging in any activity which, in the
sole judgment of the Authorized Party, is or may be detrimental to the Company
or a subsidiary, the Authorized Party may suspend the right of the Employee to
exercise, refuse to honor the exercise of such Employee’s Awards already
requested, or cancel all or part of the Award or Awards granted to that
Employee.     (ii)   If the Authorized Party, in its or his sole discretion,
determines that the exercise of any Award has the possibility of violating any
law, regulation, or decree pertaining to the Company, a subsidiary, or the
Employee, the Authorized Party may freeze or suspend the Employee’s right to
exercise until such time as the exercise of the Award would no longer, in the
sole discretion of the Authorized Party, have the possibility of violating such
law, regulation, or decree.

4.   Exercising the Stock Option. The Company has retained outside firms to
administer Stock Options (and SARs) granted under the Plans (the “third party
administrators”). The Option (or SAR) must be exercised in accordance with
methods and at times set by the third party administrator and by the Employee’s
delivering to the third party administrators such authorization as may be
required.

5.   Payment for Shares. The Grant Price for all shares of Stock purchased upon
the exercise of a Stock Option, or a portion thereof, shall be paid in full at
the time of such exercise. Such payment may be made in cash or by tendering
shares of Stock having a value on the date of exercise equal to the Grant Price.
Such value shall be the average of the high and low trading prices of the stock
on the day of exercise. If the Optionee makes payment of the Grant Price by
tendering shares of Stock, such Stock must be registered in the sole name of the
Optionee on the exercise date or an appropriate Stock Power acceptable to the
Company to transfer such stock to the sole name of the Optionee must be provided
at the time of exercise. In the case of an Optionee who makes payment of the
Grant Price by tendering shares of Stock, if the Company deems it appropriate,
and if allowed by the applicable laws, regulations and rulings, the Company may
accept an attestation from the Optionee in lieu of actual physical delivery to
the Company of the shares to be tendered. The attestation must indicate the
number of shares held, and if deemed necessary by the Company, the certificate
numbers if the Stock is held in certificate form, or the broker and brokerage
account number if the shares are held in a brokerage account, and any other
information necessary to confirm ownership of the shares. The Company may not
accept an attestation in lieu of physical delivery of the shares unless the
shares are held in the sole name of the Optionee either in certificate form, or
in a single brokerage account, or in such other form as the Company may deem
appropriate. Depending on its source, Stock tendered in the exercise of a Stock
Option must have met the appropriate holding period required by current tax,
accounting, legal, or other applicable rules and regulations. At the election of
the Optionee (but

- 4 -



--------------------------------------------------------------------------------



 



    subject to any administrative limitations on exercise of Stock Options or
permissible methods of option exercise imposed), the Stock Option may also be
exercised by a “net-share settlement” method for exercising outstanding
nonqualified stock options. The Committee, in its sole discretion and judgment,
limit the extent to which shares of Stock may be used in exercising Stock
Options or limit the use of any method or time of option exercise.

6.   Assignment of Option and Exercises After Death. Rights under the Plans and
this Agreement cannot be assigned or transferred other than by (i) will,
(ii) beneficiary designation, or (iii) the laws of descent and distribution. In
the event that a beneficiary designation conflicts with an assignment by will or
under the laws of descent and distribution, the beneficiary designation will
prevail. Upon the death of an Employee, exercise of the grant will be permitted
only by the Employee’s designated beneficiary, executor, or personal
representative of the Employee’s estate.

7.   Tax Withholding. In the U.S. and many countries, the difference between the
Grant Price and the value of the stock at the time of an Option exercise
multiplied by the number of shares purchased is compensation subject to tax
withholding. The Option exercise will not be completed until all federal, state,
local and other governmental withholding tax requirements have been met. Should
a withholding tax obligation arise upon the exercise of a Stock Option, the
withholding tax may be satisfied by withholding shares of Stock or by payment of
cash. This withholding obligation includes, but is not limited to, federal,
state, and local taxes, including applicable non-U.S. taxes, such as U.K. PAYE.
The plan administrator will take such steps, as it deems necessary or desirable
for the withholding of any taxes that are required by laws or regulations of any
governmental authority in connection with any exercise. For SARs, the SAR Gain
will be paid through the local payroll and is subject to applicable withholding
taxes.

8.   Shareholder Rights. The Employee shall not have the rights of a shareholder
until the Option has been exercised and ownership of shares of Common Stock has
been transferred to the Employee. SARs never convey shareholder rights.

9.   Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while a Stock Option (or SAR) is
outstanding, the Grant Price and the number of Stock Option Shares (or SARs)
shall be correspondingly adjusted.

10.   Relationship to the Plan. In addition to the terms and conditions
described in this Agreement, Awards are subject to all other applicable
provisions of the Plan. The decisions of the Committee with respect to questions
arising as to the interpretation of the Plan or this Agreement and as to
findings of fact shall be final, conclusive, and binding.

11.   No Employment Guarantee. No provision of this Agreement shall confer any
right upon the Employee to continued employment with any Participating Company.

12.   Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware.

13.   Amendment. Without the consent of the Employee, this Agreement may be
amended or supplemented (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of an Employee or to add to the rights of an Employee or to
surrender any right or power reserved to or conferred upon the Company in this
Agreement, provided, in each case, that such changes or corrections shall not
adversely affect the rights of the Employee with respect to the grant of an
Option (or SAR) evidenced hereby without the Employee’s

- 5 -



--------------------------------------------------------------------------------



 



    consent, or (iii) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities or tax laws.

- 6 -



--------------------------------------------------------------------------------



 



DEFINITIONS
Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.
“Authorized Party” means the person who is authorized to approve an Award,
exercise discretion or take action under the Administrative Procedure for the
Stock Option (and Stock Appreciation Rights) Program and pursuant to the
Program. With regard to Senior Officers, the Committee is the Authorized Party.
With regard to other Employees, the Chief Executive Officer is the Authorized
Party, although the Committee may act concurrently as the Authorized Party.
“Award” means any Stock Option or SAR granted to an Employee pursuant to such
applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.
“Change of Control” has the meaning set forth in Attachment A to these Terms and
Conditions.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Common Stock” means common stock, par value $.01 per share, of the Company.
“Company” means ConocoPhillips a Delaware corporation.
“Disability” means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.
“Fair Market Value” means, as of a particular date, the mean between the highest
and lowest sales price per share of such Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the next succeeding date on which
such a sale was so reported, or, at the discretion of the Committee, the price
prevailing on the exchange at the time of exercise.
“Grant Price” means the price at which an Employee may exercise his or her right
to receive cash or Common Stock, as applicable, under the terms of an Award.
“Layoff” means an applicable Termination of Employment due to layoff under the
ConocoPhillips Severance Pay Plan, the ConocoPhillips Executive Severance Plan,
or the ConocoPhillips Key Employee Change in Control Severance Plan, or layoff
or redundancy under any similar layoff or redundancy plan which the Company or
its subsidiaries may adopt from time to time. If all or any portion of the
benefits under the redundancy or layoff plan are contingent on the employee’s
signing a general release of liability, such Termination shall not be considered
as a “Layoff” for purposes of this Award unless the employee executes and does
not revoke a general release of liability, acceptable to the Company, under the
terms of such layoff or redundancy plan.
“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

- 7 -



--------------------------------------------------------------------------------



 



“Optionee” means an individual holding a Stock Option or SAR.
“Option Shares” means the shares of Common Stock issueable upon exercise of a
Stock Option covered by this Agreement.
“Participating Company” includes ConocoPhillips and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.
“Retirement” means Termination at age 55 or older with a minimum of 5 years
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.
“Senior Officer” means the Chairman of the Board, the CEO, all other executive
officers of the Company (determined in accordance with the Company’s custom and
practice pursuant to section 16(b) of the Securities Exchange Act of 1934, as
amended), all other employees of the Company who report directly to the CEO and
whose salary grade is 23 or higher, and all other employees of the Company whose
salary grade is 26 or higher.
“Stock” means shares of common stock of the Company, par value $.01.
“Stock Appreciation Right (SAR)” means a right to receive a payment, in cash
equal to the excess of the Fair Market Value or other specified valuation of a
specified number of shares of Common Stock on the date the right is exercised
over a specified Grant Price, in each case, as determined by the Authorized
Party.
“Stock Option” means the right to purchase a specified number of shares of
Common Stock at a specified Grant Price pursuant to such applicable terms,
conditions and limitations established by the Authorized Party.
“SAR Gain” means the difference between the Grant Price and the Fair Market
Value (or other specified valuation) of a share of Common Stock at the time of
an SAR exercise, multiplied by the number of shares that are exercised.
“Termination” and “Termination of Employment” mean cessation of employment with
the Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.

- 8 -



--------------------------------------------------------------------------------



 



Attachment “A”
“Change of Control”
          The following definitions apply to the Change of Control provision in
Paragraph 10 of the Plan.
          “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations under the Exchange Act, as in effect on
February 14, 2008.
          “Associate” shall mean, with reference to any Person, (a) any
corporation, firm, partnership, association, unincorporated organization or
other entity (other than the Company or a subsidiary of the Company) of which
such Person is an officer or general partner (or officer or general partner of a
general partner) or is, directly or indirectly, the Beneficial Owner of 10% or
more of any class of equity securities, (b) any trust or other estate in which
such Person has a substantial beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same home as
such Person.
     “Beneficial Owner” shall mean, with reference to any securities, any Person
if:
     (a) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on February 14, 2008) such securities or otherwise has the right to vote
or dispose of such securities, including pursuant to any agreement, arrangement
or understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (a) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (i) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by
Rule 14a-2(b)(2) of the General Rules and Regulations under the Exchange Act)
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable provisions of the General Rules and Regulations under the Exchange
Act and (ii) is not then reportable by such Person on Schedule 13D under the
Exchange Act (or any comparable or successor report);
     (b) such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
     (c) such Person or any of such Person’s Affiliates or Associates (i) has
any agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

- 9 -



--------------------------------------------------------------------------------



 



provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
stockholder list, to call a stockholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.
          The terms “beneficially own” and “beneficially owning” shall have
meanings that are correlative to this definition of the term “Beneficial Owner.”
     “Board” shall have the meaning set forth in the foregoing Plan.
     “Change of Control” shall mean any of the following occurring on or after
February 14, 2008:
     (a) any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock or 20% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and
(iii) of subsection (c) of this definition are satisfied;
     (b) individuals who, as of February 14, 2008, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
February 14, 2008 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; provided, further, that there
shall be excluded, for this purpose, any such individual whose initial
assumption of office occurs as a result of any actual or threatened Election
Contest that is subject to the provisions of Rule 14a-11 of the General Rules
and Regulations under the Exchange Act;
     (c) the Company shall consummate a reorganization, merger, or
consolidation, in each case, unless, following such reorganization, merger, or
consolidation, (i) 50% or more of the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, or consolidation and
the combined voting power of the then outstanding Voting Stock of such
corporation are beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such reorganization, merger, or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, or consolidation, of the
outstanding Common Stock, (ii) no Person (excluding any Exempt Person or any
Person beneficially owning, immediately prior to such reorganization, merger, or
consolidation, directly or indirectly, 20% or more of the Common Stock then
outstanding or 20% or more of the combined voting power of the Voting Stock of
the Company then outstanding) beneficially owns, directly or indirectly, 20% or
more of the then outstanding shares of common stock of the corporation resulting
from such reorganization, merger, or consolidation or the combined voting power
of the then outstanding

- 10 -



--------------------------------------------------------------------------------



 



Voting Stock of such corporation, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such reorganization,
merger, or consolidation were members of the Incumbent Board at the time of the
initial agreement or initial action by the Board providing for such
reorganization, merger, or consolidation; or
     (d) (i) the shareholders of the Company shall approve a complete
liquidation or dissolution of the Company unless such liquidation or dissolution
is approved as part of a plan of liquidation and dissolution involving a sale or
disposition of all or substantially all of the assets of the Company to a
corporation with respect to which, following such sale or other disposition, all
of the requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation, with respect to which, following such sale or other disposition,
(A) 50% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the Voting Stock of such
corporation is then beneficially owned, directly or indirectly, by all or
substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding Voting Stock
of such corporation, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the initial agreement or initial action of the Board providing for such sale or
other disposition of assets of the Company.
     “Common Stock” shall have the meaning set forth in the foregoing Plan.
     “Company” shall have the meaning set forth in the foregoing Plan.
          “Election Contest” shall mean a solicitation of proxies of the kind
described in Rule 14a-12(c) under the Exchange Act.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exempt Person” shall mean any of the Company, any subsidiary of the
Company, any employee benefit plan of the Company or any subsidiary of the
Company, and any Person organized, appointed or established by the Company for
or pursuant to the terms of any such plan.
          “Exempt Rights” shall mean any rights to purchase shares of Common
Stock or other Voting Stock of the Company if at the time of the issuance
thereof such rights are not separable from such Common Stock or other Voting
Stock (i.e., are not transferable otherwise than in connection with a transfer
of the underlying Common Stock or other Voting Stock), except upon the
occurrence of a contingency, whether such rights exist as of February 14, 2008
or are thereafter issued by the Company as a dividend on shares of Common Stock
or other Voting Securities or otherwise.
          “Exempt Transaction” shall mean an increase in the percentage of the
outstanding shares of Common Stock or the percentage of the combined voting
power of the outstanding Voting Stock of the Company beneficially owned by any
Person solely as a result of a reduction in the number of shares of Common Stock
then outstanding due to the repurchase of Common Stock or Voting Stock by the

- 11 -



--------------------------------------------------------------------------------



 



Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
          “Person” shall mean any individual, firm, corporation, partnership,
association, trust, unincorporated organization or other entity.
          “Voting Stock” shall mean, with respect to a corporation, all
securities of such corporation of any class or series that are entitled to vote
generally in the election of directors of such corporation (excluding any class
or series that would be entitled so to vote by reason of the occurrence of any
contingency, so long as such contingency has not occurred).

- 12 -